Citation Nr: 1601099	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  12-10 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for right thumb onychomycosis and squamous cell carcinoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel






INTRODUCTION

The Veteran served on active duty on October 1965 to October 1968, and from December 1977 to March 1992, with confirmed service in the Republic of Vietnam from April 1967 to April 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era and is presumed to have been exposed herbicide agents.  The weight of the probative evidence does not show that residuals of squamous cell carcinoma of the right thumb or onychomycosis of the right thumb manifested within one year of service or were caused by in-service exposure to herbicides.

2.  Onychomycosis and squamous cell carcinoma of the right thumb were diagnosed in 2008 and the probative evidence shows that these conditions were not due to or incurred in active service.  


CONCLUSION OF LAW

The criteria for service connection for onychomycosis and squamous cell carcinoma of the right thumb have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2015). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by a letter dated in January 2009.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent March 2012 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

A VA medical opinion has not been obtained in this case.  38 U.S.C. § 5103A(a) (West 2014).  A VA medical examination is not required as a matter of course in every case involving a nexus issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the appellant, in which case an examination may not be required); Delarosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008) (38 U.S.C. § 5103A(a) does not always require VA to assist the claimant in obtaining a medical opinion or examination, rather, under § 5103(A)(a), VA only needs to make reasonable efforts to assist a claimant in obtaining a medical opinion when an opinion is necessary to substantiate the claimant's claim for a benefit).  As discussed below, the National Academy of Sciences (NAS) has indicated that there is inadequate or insufficient evidence to determine whether there is an association between herbicide exposure and squamous cell carcinoma.  Because of that medical finding and the fact that the record otherwise only contains the Appellant's general lay assertions that there is nexus between the disability and exposure to herbicides, the Board does not find it necessary to obtain a medical opinion.

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that right thumb onychomycosis and squamous cell carcinoma are due to exposure to herbicides in the Republic of Vietnam. 

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of that disease during service, provided that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2015). 

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during that service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any herbicide agent during that service.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).

The diseases for which presumptive service connection based on herbicide exposure is available include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309(e) (2015). 

The term soft-tissue sarcoma includes:  Adult fibrosarcoma; Dermatofibrosarcoma protuberans; Malignant fibrous histiocytoma; Liposarcoma; Leiomyosarcoma; Epithelioid leiomyosarcoma (malignant leiomyoblastoma); Rhabdomyosarcoma; Ectomesenchymoma; Angiosarcoma (hemangiosarcoma and lymphangiosarcoma); Proliferating (systemic) angioendotheliomatosis; Malignant glomus tumor; Malignant hemangiopericytoma; Synovial sarcoma (malignant synovioma); Malignant giant cell tumor of tendon sheath; Malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas; Malignant mesenchymoma; Malignant granular cell tumor; Alveolar soft part sarcoma; Epithelioid sarcoma; Clear cell sarcoma of tendons and aponeuroses; Extraskeletal Ewing's sarcoma; Congenital and infantile fibrosarcoma; Malignant ganglioneuroma.  38 C.F.R. § 3.309(e) (2015).

Even where the criteria for service connection under the provisions of 38 C.F.R. § 3.309(e) are not met, a Veteran is not precluded from establishing entitlement to service connection by proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran asserts that the symptoms of right thumb onychomycosis and squamous cell carcinoma were due to exposure to herbicides while serving in the Republic of Vietnam.  The Board notes that the Veteran has never asserted that his right thumb conditions manifested during service, but rather manifested in 2007, after service.  

A review of the Veteran's service medical records does not show any evidence of a right thumb condition, to include onychomycosis or squamous cell carcinoma.  Rather, periodic reports of medical examinations in service in October 1965, September 1968, October 1974, March 1984, July 1990, and November 1991, showed no clinical reports of onychomycosis or squamous cell carcinoma.  

A review of the post-service medical records shows an October 2008 private treatment record from Dr. M.S., indicated that the Veteran reported that one year prior, he noticed his right thumb nail was abnormal.  The initial impression was noted as right thumb onychomycosis.  

An October 2008 private pathology report noted that a excisional biopsy of the right thumb showed invasive squamous cell carcinoma.  In November 2008, the Veteran underwent an additional biopsy that showed no squamous cell carcinoma of the right thumb.

After a review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim.  

With regard to presumptive service connection based on herbicide exposure, the Veteran's service personnel records confirms that he had service in Vietnam, and exposure to herbicides is presumed.  38 C.F.R. §§ 3.307(a)(6), 3.309 (2015).  However, squamous cell carcinoma is not on the list of diseases associated with herbicide exposure for purposes of the presumption.  38 U.S.C.A. § 1116(a)(2) (West 2014); 38 C.F.R. § 3.309(e) (2015).  Thus, the presumption of service connection for certain specific diseases associated with exposure to herbicides is not for application for the right thumb conditions.  In fact, VA has also specifically determined that squamous cell carcinoma is not associated with exposure to herbicide agents for purposes of the presumption.  Determinations Concerning Illnesses Discussed in National Academy of Sciences  Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20,308 (Apr. 11, 2014); Health Effects Not Associated With Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540 -32,553 (June 8, 2010); 72 Fed. Reg. 32,395, 32,406 (June 12, 2007).  Taking account of the available evidence and National Academy of Science's analysis, the VA Secretary has found that the credible evidence against an association between herbicide exposure and that particular cancer outweighs the credible evidence for an association, such that the Secretary has determined that a positive association does not exist.  That determination was based on thorough and substantive medical research.

The Board now turns to service connection on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Here, the Board finds that the weight of the evidence does not show that onychomycosis or squamous cell carcinoma were incurred during service or otherwise due to service.  Additionally, neither the Veteran's submitted statements or the medical evidence of record shows that the condition was chronic from separation from service to the present.  Rather the Veteran has maintained that the conditions first manifested in 2007 and that they were due to exposure to herbicides during service.  

The Board also notes that there is no evidence of record that shows a continuity of symptomology of a right thumb nail condition since service, as the Veteran's own statements weigh against any such claim, as he has maintained that the condition first manifested in 2007 and later in October 2008 a biopsy diagnosed squamous cell carcinoma and onychomycosis.  

Additionally, there is no competent medical evidence linking any onychomycosis or squamous cell carcinoma of the right thumb to the active service.  While the Veteran has provided lay statements that onychomycosis or squamous cell carcinoma were caused by exposure to herbicides in service, he is not competent to provide such a medical opinion.  The Veteran is competent to report sensory or observed symptoms, and his testimony in that regard is entitled to some probative weight.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he generally is not competent to diagnose onychomycosis or squamous cell carcinoma or provide an opinion as to the cause or etiology of any current thumb disorder because he does not have the requisite medical knowledge or training.  Rucker v. Brown, 10 Vet. App. 67 (1997) (competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  The Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as diagnosing onychomycosis or squamous cell carcinoma or opining as to a link to service or exposure to herbicides.  Thus, his statements regarding any link to service, or claiming that he has warranted a diagnosis of onychomycosis or squamous cell carcinoma since service are not competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Board finds the lay statements are not probative on the question of any relationship diagnosed onychomycosis or squamous cell carcinoma, and active service, to include herbicide exposure.  There is no competent medical evidence of record that relates any current onychomycosis or squamous cell carcinoma to service or to exposure to herbicides during service.

In reaching its decision, the Board has also considered the Veteran's assertion that onychomycosis or squamous cell carcinoma are related to exposure to herbicides, and that squamous cell carcinoma is a soft tissue sarcoma.  The Board finds that the Veteran's statements regarding that theory of etiology are outweighed the findings presented to VA's Secretary which were based on multiple in-depth studies conducted by the National Academy of Sciences (NAS), that squamous cell carcinoma is not associated with exposure to herbicides.  79 Fed. Reg. 20,308 (Apr. 11, 2014).  Additionally, the Veteran has not submitted any competent evidence which relates any onychomycosis or squamous cell carcinoma to service or to exposure to herbicides during service.  The Board also notes that the Veteran submitted a copy of a list of types of cancers in March 2010, with a hand written note that states "soft tissues sarcoma list."  The Board finds that document is of no probative value.  The Board notes that the while the document lists cancers, the document identifies whole body cancers and does not specifically show that squamous cell carcinoma is a soft tissue sarcoma.  Additionally, squamous cell carcinoma is not specifically identified as a soft tissue sarcoma in the relevant regulation, and therefore the presumptive service connection due to exposure to herbicides is not warranted.  38 C.F.R. § 3.309(e) (2015).  The Board also notes that the Veteran is not competent to identify or diagnose soft tissue sarcomas or to opine that squamous cell carcinoma is a soft tissue sarcoma as he has not shown he has the training or medical expertise to do so.

In summary, the Board finds that the most probative evidence establishes that onychomycosis or squamous cell carcinoma were not present during the Veteran's active service and that his current conditions are not causally related his active service or any incident therein, including exposure to herbicides.  The Board finds that the preponderance of the evidence is against the claim and the claim must be denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for right thumb onychomycosis and squamous cell carcinoma is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


